            Case 3:19-cv-00584-JCH Document 69 Filed 08/07/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 CARING FAMILIES PREGNANCY SERVICES )
 INC. d/b/a MOBILE CARE,            )
                                    )
                         Plaintiff, )                         Case No.: 3:19-CV-00584-JCH
                                    )
 v.                                 )
                                    )
 CITY OF HARTFORD,                  )
                                    )
                         Defendant. )


             ORDER DISMISSING THE CASE PURSUANT TO THE PARTIES’
                          SETTLEMENT AGREEMENT
       The Court, having considered the parties’ settlement agreement and joint motion to dismiss

the case pursuant to its terms, ORDERS as follows:

       1.       The settlement agreement attached as Exhibit A to the parties’ joint motion is SO

                ORDERED by the Court.

       2.       This action is hereby DISMISSED pursuant to the settlement agreement.



                      August 7
Dated: _______________________, 2020
                                                       /s/ Janet C. Hall
                                                     ___________________________________
                                                     Hon. Janet C. Hall
                                                     UNITED STATES DISTRICT JUDGE
